Trippe, Judge.
1. There was no abstract or brief furnished in this case, and the record was chiefly made up of the original’ papers used in the court below, and some of them separate and detached from the others. No objection was made to the hearing of the case on that ground. On looking through these papers we are satisfied that enough does not appear in the evidence as it was sent up, to authorize the verdict.
*522. To sustain a verdict of guilty on such a charge, the evidence should show that the defendant not only made the assault, but that it was his intent, at the time, forcibly and against her will, to have carnal knowledge of the person assaulted. We think that justice requires there should be another trial, and as the matter will be passed upon by another jury, we will not discuss the testimony. As to the point that the indictment did not allege the person assaulted to be a female, it is sufficient to say that the sex is shown by other words used therein.
Judgment reversed.